Citation Nr: 1504700	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  09-15 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for chronic adjustment disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty October 1994 to September 2001.

This matter comes before the Board of Veterans' Appeals (the Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

Pursuant to the Veteran's request, a videoconference hearing before a member of the Board was scheduled for November 13, 2014.  However, in a November 6, 2014 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2014).


FINDING OF FACT

In a November 6, 2014 statement, prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran that he requested to terminate the appeal of his claim of entitlement service connection for chronic adjustment disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to service connection for chronic adjustment disorder by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In a November 6, 2014 statement, the Veteran stated that he was satisfied with the decision regarding all issues on appeal and wished to withdraw his appeal.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this claim, and it is therefore dismissed.


ORDER

The withdrawn claim of entitlement to service connection for chronic adjustment disorder is dismissed.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


